Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Status of the Claims
Claims 1-3, 5-10, 12-18, and 20 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to rejections made under 101 have been considered but not persuasive.  Applicant argues the claim “improves a computerized fulfillment optimization system which can be fully automatic, and improves the real-time processing of such a computerized fulfillment optimization system.” The claim does not specify any particular robot or other technological device that perform the “picking, packing and shipping of the item”.  Therefore, based on the broadest reason of interpretation the limitation is interpreted as automatically displaying instructions to invoke the picking, packing, and shipping which fits into the category of organizing human activities.  Additionally, the “real-time” does not provide an improvement to the “computerized fulfillment optimization system” because it’s generally linking to a particular technological environment (e.g., computers and the Internet). "Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made." Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) (internal quotations and citations omitted). Applicant argues that "automatically invoking  automatic picking, packing and shipping of an item associated with the order 

Applicant argues that the claim 1 recites a specific data structure “which is concrete and provides improvement in a computer search process, further optimizing a computer process of searching, for instance, such that a computerized fulfillment optimization system responsive to receiving an order information need not perform computations using multitude of data from multitude of sources, for instance, allowing for providing of a least costly option in real time.”  Examiner respectfully disagrees.  The shipping option cost matrix is merely used for look up information (see specification par.15, when a system needs to determine the optimal shipping method and carriers for an order, the system may look up the pre-processed optimal options, e.g., the generated matrix, and choose the least costly shipping options, par.40, The order management system 506, may retrieve the shipping option cost matrix, in real-time, and perform a lookup for the least costly shipping option for fulfilling the given order. For instance, the given order may include order information such as a scheduled fulfillment center, destination, expected delivery date and weight of a shipment. The shipping option cost matrix may be looked up for the entry matching the order information). 
The shipping option cost matrix is optimizing the abstract business processes, not technological capabilities. At step one, the inquiry "asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an 'abstract idea' for which computers are invoked merely as a tool."  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Unlike Enfish and McRo, the claims here did not deal with specific improvement to computer capability. In Enfish, the claims are directed to improve how systems store and access data and McRo claims are directed toward allowing computers to produce Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015) (a tree of product group hierarchies for determining prices), where similar arguments about improved efficiencies were unpersuasive ("fewer software tables and searches, leading to improvements in computer performance and ease of maintenance." Id. at 1335.). Similar to the situation in Versata, the instant claims "could be achieved in any type of computer system or programming or processing environment, and accordingly no specific, unconventional software, computer equipment, tools or processing capabilities are required."  Id. at 1327.  The claims are "...aimed at processing business information despite being applied on a general purpose computer."  Id. at 1334.  
Additionally, “are directed to the technology of the omni-channel order management and fulfillment computer system and imposes meaningful limits, and the claim recites improving that technology” these are merely linking to a particular technological environment. ). Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under part two of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[Sjimply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).   Accordingly, the rejection is maintained. 
§103 are withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-3, 5-10, 12-18, and 20 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of shipping rate determination based on collected data (as shown in the recited representative functions of the independent claims- obtaining postal address codes designating postal zones, obtaining carrier transit time data, obtaining shipment rate cards, generating a shipping option cost matrix based on the postal address codes, the carrier transit time data and the shipment rate cards, the shipping option cost matrix pre-generated before an order request for an item is received for a set of pre-defined origin-destination-weight-transit days combinations to specify a least costly delivery option associated with each of the pre-defined origin-destination- weight-transit days combinations, the 
This qualifies as a method of organizing human activities because it recites concepts managing human behavior or relationship or interactions between people including social activities, teaching, and following rules or instruction (i.e. related to sales behaviors and a business relationship). The claims also recite mathematical relationships and calculations.  (See MPEP 2106.04 (a) (2)) . Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a person referring to a cost matrix to find a price for a shipping service) which are similar to the abstract idea of Claim 1 (a method of organizing human activities and concepts of mental process).
	It is similar to other abstract ideas held to be non-statutory by the courts (see Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining a price using organizational and product group hierarchies, retrieving and sorting applicable pricing information, and determining the product price using the sorted pricing information, at another level of abstraction the claims could be categorized as determining the least costly delivery option using organizational and product group hierarchies; Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)— providing sales information to a user based on, e.g., user data or time data, and Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results; Also see Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (“ real time”, "hardware processor running in a computer environment”, “network” “computing resources”, “ automatically initiating”-“ hardware processor”, “ storage device”, “ online”, “a device” , “omni- channel”- all recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself (e.g. “computer program product”, “computer readable storage medium having program instructions”) this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements (“real time”, “hardware processor running in a computer environment”, “network” “computing resources”, “ automatically initiating”, “ hardware processor”, “ storage device”, “ online”, “a device”, “ Omni-channel”, see published Specification Paragraphs: 0063, The computer system is only one example of a suitable processing system and is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the methodology described herein. The processing system shown may be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in Fig. 6 may include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like. Par.42, the omni-channel fulfillment optimization system may implement capabilities such as omni-channel performance analyzer, fulfillment and/or sourcing planner, and multi-objective fulfillment and/or sourcing optimizer. The omni-channel performance analyzer, in one aspect, may analyze and learn, and provide  SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e .g. using computers to communicate data). The claims also recite “ user interface displaying”,  “web site page”, fail to integrate the abstract idea into a practical application because they use the same general technological environment.  The claims also recite “software” this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. 

Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Additionally, the claims add the elements “website page”, “user interface displaying”, “software” (See Specification: Par.0055, The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-YOR920160062US2 Page 14 of 29 mail). The consumer does not manage or control the underlying cloud infrastructure including network, servers, operating systems, storage, or even individual application capabilities, with the possible exception of limited user-specific application configuration settings, Par. 0057, par.40, the determined least costly shipping option may be presented on the user interface of one or more user devices 508, 510) - they don’t amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams et al (US 2002/0032573 A1) related to a system for online shipping management with multi carriers. 
Ratliff et al. (US 2007/0130201 A1) related to a system for comparing suppliers prices. 
Prater et al. (US 7,050,938 B1) related to a system for handling packages. 
Antony et al. (US 8,046,262 B1) related to a system for handling packages from different source locations. 
Arunapuram et al (US 2002/0019759 A1) related to a system for cost minimizing and transportation planning. 
Mesaros (US 2011/0213650 A1) related to e-commerce volume pricing. 
Grala et al (US 2013/0166470) related to a system for comparing cost of shipping options. 
Chopra, S. (2015). How omni-channel can be the future of retailing. DECISION, 43(2), 135–144. https://doi.org/10.1007/s40622-015-0118-9 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628